Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 5 October 1781
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                  
                     Sir
                  Camp 5th Octo 1781
                  Your Letter of Report of this Day is received—The General directs me to inform you that the Vessell you mention to have a small Quantity of Provisions on Board from Rhode Island—should by all Means be unloaded—& made use of for Necessary Purposes—or returned without Delay. I am D. Sir Your most hume Servt
                  
                     Jona. Trumbull Junr
                  
               